 MYERS BROS.,INC.441Myers Bros., Inc.andChicago Joint Board,Amalga-mated Clothing Workers of America,AFL-CIO.Cases 38-CA-2063 and 38-RC-1566June 16, 1975DECISION, ORDER, ANDCERTIFICATION OF REPRESENTATIVEBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn February 12, 1975, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief. The Petitionerfiled exceptions and a supporting brief and a brief inpartial support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the' exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge tothe extent consistent herewith and to adopt hisrecommended Order.The Administrative Law Judge concluded that thechallenge to the ballot of John Kiss be sustained andthat the objections to the election held on June 18,1974, be overruled.' No exceptions have been filed tothese findings and they are hereby' adopted. Norhave exceptions been filed to the dismissal of the8(a)(1) and (3) allegations of the complaint, and weshall therefore dismiss the complaint.However, the Respondent has filed an exception tothe Administrative Law Judge's finding that MaryDudley was ineligible to vote in the election. For thereasons given below, we agree that Dudley was noteligible to vote.Mary Dudley was hired on May 25, 1974, the lastday of the eligibility period. Her application foremployment recites that she is a high school graduatewith special skills in operating office equipment. Atthe time of her employment with Respondent,Dudley was gainfully employed as a secretary, a jobwhich she continued while working for Respondent.Her application also states that Respondent's first-floor manager is Dudley's daughter-in-law.Dudley was introduced to the alterations roomemployees as an employee who would assist themwhen extra help was needed. She was scheduled towork several afternoons a week beginning at 3 p.m.,but her hours were subsequently rescheduled tocommence at 3:30, as she did not leave hersecretarial job until 3 p.m.On her first day of employment,May 25,Dudleyworked 6 hours.She returned on May 29 for 1-1/2hours and worked again on May 31 for 2 hours.Although scheduled to work,Dudley did not work atall from June 1 until June 12, as she was performingservices for a charity in no way connected withRespondent.From June 12 until the date of theelection 6 days later,Dudley worked a total of 9hours.After the election,she worked on' a moresubstantial and regular part-time basis until approxi-mately the middle of September.At that time Dudleybecame involved in another outside activity whoseschedule had not been determined,and she wasunable to arrange a working schedule with Respon-dent.Since that time, Dudley has not been activelyemployed by Respondent.Considering all the circumstances,we are of theopinion that Dudley worked on too casual andsporadic a basis from the date of her hire until thedate of the election for us to find that she had asufficientcommunity of interest with other unitemployees to be included in the same unit with them.The fact thatDudleyworked on a more regular basisafter the election does not call for a differentconclusion, because,apart from the fact that theperiod preceeding the election is the critical one, itwas apparent after the election that her ballot mayhave been a determinative factor in its outcome, andthe assignment of additional hours to her lends itselfto conflicting interpretations.Therefore,we sustainthe challenge to her ballot and find that she wasineligible to vote in the election.Sincewe have sustained the challenges to theballots of Kiss and Dudley,the results of the electionare now conclusive,and we find it unnecessary toconsider the remaining challenges.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, andhereby orders that the complaint in Case 38-CA-2063 be, and it hereby is, dismissed in its entirety.IT IS FURTHER ORDERED that the Union's objectionsto the election conducted in Case 38-RC-1566 onJune 18, 1974, be, and they hereby are, overruled.As the Union has received a majority of the validballots cast in the election conducted in Case 38-iThe election was conducted pursuant to a Stipulation for CertificationUpon Consent Election.The tally was:three for, and none against, the218 NLRB No. 75Petitioner: therewere four challenged ballots, includingthose ofKiss andDudley. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDRC-1566 on June 18, 1974, the Board will issue aCertification of Representative.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Chicago Joint Board,Amalgamated Clothing Workers of America, AFL-CIO, and that, pursuant to Section 9(a) of the Act,the foregoing labor organization is_ the exclusiverepresentative of all the employees in the followingappropriateunitfor the purposes of collectivebargaining with respect to rates of pay, hours, ofemployment, and other terms and conditions ofemployment:All full and regular part time alteration roomemployees at the Employer's store at 340 NorthWater, Decatur, Illinois, but excluding all officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act andall other employees.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: OnAugust 8, 1974, the complaint in Case 38-CA-2063 issuedpursuant to a charge filed on July 15, 1974, by ChicagoJoint Board, Amalgamated Clothing Workers of America,AFL-CIO, referred to herein as the Union. The complaintallegesthat Respondent violated Section 8(a)(1) and (3) ofthe Act by interrogation and other coercive statements andby discharging John Kiss. In its answer, Respondent deniesthe commission of any unfair labor practices.On May 6, 1974, the Union filed a representationpetition in Case 38-RC-1566, and on June 3, 1974, aStipulation for- Certification Upon Consent Election wasapproved. On June 18, 1974, an election was conducted ina unit of all full-time and regular part-time alteration roomemployees at the Employer's Decatur, Illinois, store, whichresulted in a vote of three votes for the Union, noneagainst, and four challenged ballots. On June 18, 1974,objections to conduct affecting the results of the electionwere filed by the Union. On August 20, 1974, the RegionalDirector for Region 13 issued his Report on Objectionsand Challenges, Order Authorizing Consolidation of Casesand Direction of Hearing, in which he found that theobjections included allegations which were the subject ofthe complaint in Case 38-CA-2063 and that the objectionsand challenges could best be resolved on the basis ofevidence developed at a hearing. He ordered that thematter be referred to the Officer-in-Charge for Subregion38 for purposes of arranging for a consolidated hearing inthe two cases and that, after decision by an AdministrativeLaw Judge, Case 38-RC-1566 be transferred to andIThe transcript of the hearing for November 19 and 20 containsnumerous errors and omissions,particularly in colloquy of counsel and inmy statements and rulings. In the absence of any motion to correct thecontinued before the Board for further proceedings.Thereafter, on August 22, 1974, the Officer-in-Chargeissued his order consolidating cases.A hearing in the consolidated cases was held before meon October 22 and 23 and November 19 and 20, 1974.1 Atthe conclusion of the hearing oral argument was waivedand the parties were given leave to file briefs, which havebeen received from Respondent and the Union. The Unionhas also filed posthearing motions to sever the cases and toreopen the record in Case 38-CA-2063. These motions aredisposed of in the body of the decision below.Upon the entire record in this case including myobservation of the witnesses and their demeanor I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation,has an office andplace of business located in Decatur, Illinois, where it isengaged in the retail sale of consumer goods.During the12-month 'period preceding issuance of the complaint itsgross volume of business was in excessof $500,000, and itpurchased and received directly from points outsideIllinoisgoods valued in excessof $50,000. I find thatRespondent is an employer engaged in commerce withinthemeaningof the Actand that it will effectuate thepoliciesof the Actto assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESAt the hearing all the direct evidence to support,`theallegations of the complaintcamefrom the testimony ofJohn Kiss, the allegeddiscriminatesin this case. On directexamination Kiss testified that, although he was made asupervisor at the time of his hire in 1971, he was relieved ofsupervisory responsibility in October or November 1972,and worked thereafter as a tailor in the alterationsdepartment at Respondent's Decatur store with responsi-bility only for the performance of his own work. Accordingto Kiss, after a union organizing campaign began in early1974,-he had several conversations with responsibleofficialsof Respondent in which damagingstatementssupporting the complaint were made. He testified that:(a)On May 7, 1974, he was'called to a meeting atRespondent's Springfield, Illinois,store,where in thepresence of Decatur Store ManagerIsom,Respondent'svicepresident,LewisMyers, asked him if he knewanything aboutunion organizingefforts.He disclaimedany knowledge, and Myers toldhim management wantedhim to find out who had signed cardsand who was talkingabout the Union. Myers said, "You are a supervisor .. .and I want you to -report." He replied,"Well, I'm not atranscriptI have notundertaken to do so on my own motionand believethatthe transcriptof the testimonyof thewitnesses is sufficiently accurateto permit the Boardto carry out its statutoryfunction. MYERSBROS.,INC.443supervisor,you know, and I don't want trouble for myself'because Myers had said, "It's against the law to do it."(b)On or about May 14,Decatur Store Manager IsomcalledKiss to his office where Isom told Kiss that hewanted to transfer Fran Dobney out of the alterationsdepartment to the lingerie department where she originallyhad worked"because I know she's doing something aboutthe Union."Kiss responded, "I'm not a supervisor . . . youdo the best you can on the store,"and advised Isom that itwould be difficultto replaceDobney inthe alterationsdepartment.(c)On or about May 20,Isom called Kiss to his officeand told him that he wanted to transfer Dee Thompsonfrom the alterations department to a selling job because hewas "scared she going to be involved with the Union."(d) On May 24,Isom called Kiss to Isom's office and inthe presence of Assistant Store Manager Flynn told Kissthat he called him in because he wanted him to know thathe had hired Flynn's wife and Nancy Naron, wife of thestore maintenance man, to work as part-time employees inthe alterations department,that he had to put them on thepayroll that day because otherwise they would not beeligible to vote in the representation election,and that bothwould vote to keep out the Union.(e)On June 18,the day of the representation election,Kiss was called to Isom's office where an attorney askedKiss if he knew who was going to vote for the Union andwho was going to vote for the store.Kiss replied that hedidn't know.The attorney stated that no one had to vote ifthey didn't want to, and that Kiss could vote if he wantedto.(f)On or about June 20, after Kiss had cast a challengedballot in the election,2Isom called Kiss to his office and inFlynn's presence Isom told Kiss that he wanted Kiss to tellhim how he had voted,because if he had voted for thestore,Respondent would fight to have it counted and if hehad voted for the Uniontheywould fight against countingit.Kiss replied that it was a secret vote and he would nottell Isom how he voted,adding, "If you want to destroy ityou destroy it, but don't you feel sorry."(g)On July 11 close to quitting time Isom called Kiss tohis office and in Flynn's presence told him he hated to do itbut had to tell Kiss that Respondent could keep him nolonger and was dissatisfied with him. Kiss asked if anycustomer had complained,and Isom replied that his sewingwas excellent,but that Kiss should have known what thepeople in the alterations department were doing andtalking about and he should have reported it to manage-ment but never did.Kiss accused Isom of being angrybecause he had voted and said he was not going to spy forRespondent and would go fmd a job where he did not haveto spy. As heleft he told Isom he had opened the door forhim, and"if anybodyisgoing to be questioning me I'mgoing to . . . testify,and I'm going to tell your dirtybusiness."Other than Kiss' testimony the only evidence offered tosupport the complaint was evidence to support thecontention that Kiss was not a supervisor,to show thatemployees Jane Flynn and Mary Dudley were relatives ofmanagement and were hired without prior alterations2Kiss' ballot was challengedby theBoardagentas his name was not onthe eligibility list.experienceon the last day of the eligibility period to workpart-timein the alterations department, and to show thatThompsonwas transferredout of thealterations room andDobneywas asked to transfer around the time that Kissattributed to Isom the statements set forth in (b) and (c)above.On cross-examination of Kiss Respondent sought toelicit from Kiss the nature and extent of his contacts withunion representatives from the beginning of the unionorganizing campaign until the hearing in this case. Kisstestified that UnionRepresentativeWeiner had spoken tohim once brieflyin the storein February or March 1974,and that Kiss had no furthercontact withany unionrepresentativeor attorneyuntil around August1,1974,after his discharge,when he called Weinerin Chicago toinquire whether Weiner couldassist him in finding anotherjob.Kiss testified thatat that time Weiner said he wouldtry to help him fmd a job and askedhim to come toChicagothe next week.Accordingto Kiss, when he went toChicago he first metwithWeinerand Union AttorneyWillis and thenwas taken to the officeof an unidentifiedunionofficialwhotold him in Willis' presence that theUnion would helphim, thatitwould pay him what he hadearned from Respondent each week,and that he wouldhave to repaythemoney if he receivedbackpay fromRespondent.Kiss testified that he went on the unionpayroll on August22 andthat hewas to helpout withunion picketing at Decatur at Respondent's store andGoldblatt'sstore.AccordingtoKiss, he took care ofGoldblatt's and Union Representative Bill Smith took careof the picketingat Respondent's store. Kisstestified thatthe only thinghe was supposed to do was picket, and thatthe union representativessaid theyhad to havea picketand were happyto have him because they didn'thave topay hotelor motel bills.Kissidentified two affidavits,one given to Board AgentKessleron July2 in connectionwith theinvestigation ofthe objectionsand challengesand the other given on July25 in connection with the investigation of the charge.Denyingthathe had any contactwith any unionrepresentativeor attorneyuntilafter bothstatements weregiven,Kiss testifiedthat on July1Kessler called him at hishome and made an appointment to interview him there onthe eveningof July 2. At that time,he testified, he gave hisstatement answering questions asked by Kessler whichindicated thatshe had knowledge of his meetings andconversationswith Myersand Isom before she spoke withhim.Kisstestified further thatKessler calledhim on July 24to arrangefor anothermeeting.Accordingto Kiss,she saidshe would like to talk to him when it was convenient forhim, and he replied thathe had plentyof time and couldtalk to her whenever she wanted, telling herthat he hadbeen discharged.Kiss testified that she said she wassurprisedand was sorry.Subsequently Kiss testified that he first learned that acharge had been filed alleging that his discharge wasunlawful when Kessler interviewed him onJuly 25 and thatat thattime she said something about going to a hearingand gettingbackpay.When he was reminded that he had 444DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified that Kessler had said she was surprised to hear ofhisdischarge on July 24, Kiss testified that he didn'tremember if she said the Union had filed a charge or not,but that she did mention a hearing and backpay. He thentestified that he believed he first learned the Union hadfiled a charge when he spoke to Weiner in Chicago aroundAugust 1. He testified that, when he told Weiner he hadbeen fired and was looking for a job, Weiner said theUnion had information that he had been fired and hadfiled a charge.On redirect examination, Kiss was again asked about hiscontacts' with union representatives between February andAugust. Kiss then testified that, following his February orMarch conversation with Weiner, he next spoke to Weineron July 2 when Weiner called him at his home and askedKiss to meet him at a motel. Kiss met Weiner and afterspeaking together for a while, Weiner asked Kiss if hewould like to give a statement. Kiss said he would be gladto do it, and Weiner took him to a room where Kessler andWilliswere both present. There Kiss gave his July 2statementin the presence of Willis. He testified that henext spoke to a union representative about a week or 10days after his discharge when he telephoned Weiner inChicago as he had described on cross-examination.Thereafter on recross-examination and under question-ing by me Kiss made it clear that his initial testimony wasnot the product of confusion or a failure of recollectionand that he had sought to conceal his contact with theUnion on July 2 until told by counsel during a recess thathe was to tell the truth. As for the timing of his telephonecall to Chicago after his discharge which he had initially setatAugust 1 and then at a week to 10 days after hisdischarge, he testified that he was certain it was no soonerthanWednesday, July 17, and that he then told Weinerwhat Isom had said to him at the time of his discharge. Hetestified that before that he had not told anyone else whatIsom had said but that on July 12 he might have toldHester Limes, an alteration department employee, that hehad been fired because he wasn't spying but wasn't sure.Kiss testified further that on July 2 when Weiner asked himif he would give a statement, Weiner did not know whatKiss wasgoing to say.At the conclusion of the General Counsel's caseRespondent moved fordismissalof the complaint on thegrounds that Kiss' testimony could not be credited and thecomplaint was unsupported without his testimony. Re-spondent also announced its intention to call UnionCounselWillis as a witness if the motion were denied. Arecess of 1 month was taken to permit consideration of themotion,to permit the parties to explore possibilities ofsettling the case without decision, and to permit Willis toobtain counsel. During the recess, the motion to dismisswas denied, and the hearing resumed as scheduled.Respondent initially called Union RepresentativeWil-liam Smith,who testified that he was responsible for thehiring of pickets and the supervision of the picketing atRespondent's store and at Goldblatt's in Decatur. Smithtestified that Kiss was at or near the Goldblatt and MyersBros.picket lines on numerous occasions and had pickedup picket signs from' Goldblatt pickets on numerousoccasions, but that Kiss did not picket, supervise picketing,or have any responsibility with respect to the picketing ateither location. Smith had no knowledge of whether Kisswas performing services for the Union.Respondent then sought to call Willis as its next witness.The Union, through Counsel Brown, who entered hisappearance upon resumption of the hearing and served asits spokesman for the remainder of the hearing, objectedbecauseWilliswas the Union's principal attorney in thecase,because there was no showing that Willis hadknowledge of any material facts, and because the staffattorneys of the Union functioned as attorneys and not asorganizers and gave employeesassurancesthat what theylearned from them was held in confidence. Respondent'scounsel was asked to state the purpose for which he soughttoexamineWillis,and he replied that he wished toquestion him about any contacts Willis had with Kiss,Willis'drafting of the objections to the election, theidentification of the union official described by Kiss whoofferedKiss employment in Willis' presence in Chicago,and the date of the Chicago meeting. At that point UnionCounsel Brown stated that he would rest on his objectionand that Willis would not take the stand. I then informedcounsel that if Willis did not take the stand I would notcreditKiss'testimony. Counsel for the Union offered toconsult further with respect to his position over a lunchrecess and was given the opportunity to do so. After therecesstheUnion's position was unchanged. Over thestrenuous objection of the Union and General Counsel Ithen ruled that I would not credit the testimony of Kiss onwhich the allegations of the complaint depended and thatwhile I would defer formaldismissalof the complaint untilissuanceof this written decision, Respondent could rely onmy ruling and refrain from going forward with furtherevidence with respect to the complaint, leaving only therepresentationcase issuesfor further litigation.The Union has now moved to reopen the record in thecomplaint case for the purpose of hearing Respondent'sdefense.The Union contends that, by callingWillis,Respondent sought to breach the attorney-client relation-ship and that the matters about which Respondent soughtto questionWillis were collateral. The Union requests ineffect that I reconsider and reverse my ruling discreditingKiss.The Union's contention that it would breach theattorney-client relationship to require Willis to testify doesnot withstand scrutiny. Not all aspects of an attorney-client relationshipare immunefrom enforced disclosure.Rather the attorney-client privilege extends only to thosecommunications between client and attorney made in thecourse of the attorney-client relationship in professionalconfidence.3 Here, as of the time that Willis was called totestify,Kiss' testimony afforded no basis for concludingthatKiss at any time had entered into an attorney-clientrelationship withWillis. On the only two occasions whichKiss had testified that he had seen Willis, he gave noindication thatWillis was present at his request or as hisattorney. Nothing in Kiss' testimony would give rise to theconclusion that there had been any privileged communica-tionsbetween the two of them. Moreover, the stated3McCormick's Handbook of the Law of Evidence, 175-177 (2d Ed.1972). MYERS BROS.,INC.445purpose of Respondent in calling Willis did not on its facedisclose that Respondent's objective was to elicit testimonyas to any communications between Kiss and Willis,assumingarguendothat there was an attorney-clientrelationshipbetween them. The fact that there wereconsultations between them, the dates of their contacts,and the date and identification of the other participant inthe Chicago conference all would fall outside the scope ofany privilege.4 Even assuming that Willis had the right torefuse to disclose the substance of any communicationsbetween him and Kiss, there was no indication that he wasabout to be asked to do so, and the appropriate course wasfor 'Willis to take the witness stand and for union counselto object to those questions which related to communica-tions between Willis and Kiss if such questions were asked,establishing if necessary at that time throughvoir direexamination the factual basis for the claim of privilege. Insum, even if an attorney-client relationship existed betweenWillis and Kiss, it did not relieve Willis of the obligation totake the witness stand and testify as to nonprivilegedmatters.The Union's other contention, that the matters as towhich Respondent sought to examine Willis were allcollateral and therefore excludable from evidence on thatground, also must be rejected. It is true that the purpose ofthis examination was to support Respondent's efforts todiscreditKiss by establishing that Kiss had commoninterests with the Union, and was biased against Respon-dentbefore his discharge and before he gave anystatements to the Board in support of the objections to theelection charges. It is also true that Kiss had been cross-examined extensively in these areas, that he had admittedto some extent greater and different contacts with theUnion than he originally sought to portray, and that aneffect if not indeed a purpose' of the examination of Williswas to attempt to contradict further Kiss' testimony. Buteven if Kiss had not been cross-examined at all as to thetime and extent of his contacts with the Union, Respon-dent would have been free to seek to establish throughindependent evidence the existence of a community ofinterest between Kiss and the Union before he gave hisstatements during the investigation of these cases. The factthatKiss had been cross-examined as to these matters didnot transform them into so-called collateral matters as towhich Respondent could not examine .5Having concluded that Willis could properly be requiredto take the stand and submit to examination by Respon-dent's counsel, I adhere to my ruling at the hearing as tothe effect of his refusal to testify. I, of course, have no wayof knowing what Willis' testimony would have been. But Ido- know that the record as it stood at the time of Willis'refusal raised a serious question as to the credibility of Kissand particularly as to whether the damaging statements heattributed to Respondent's officials had been fabricatedout of whole cloth or at the very least tailored from moreneutral events in a partisan attempt to assist the Union.Directly bearing on that question was any contact Kissmay have had with Willis before July 2, and particularlybefore the objections to the election were filed,6 and the4 Id at 185-187.5 Id at 99timing and details of the arrangement to put Kiss onRespondent's payroll.Having already heard testimonyfrom a union representative which placed in question Kiss'explanation of what Kiss had undertaken to do for theUnion and having viewed the credibility issue with respectto Kiss as exceedingly close even at the conclusion of theGeneral Counsel's case, I concluded simply that after theUnion's refusal to allow Willis to testify there remained nopossibility that I could credit Kiss' testimony. Accordingly,Iruled that Respondent was not required to proceedfurther with an unnecessary defense, since, absent credibletestimony from Kiss, there was no support for any of theallegations of the complaint in the record.Although the Umon points to Kiss' difficulty with theEnglish language as a major source of his contradictionsand confusion, and contends that Kiss was indeed in largepart corroborated by other witnesses, these contentions arenot persuasive. Quite clearly Kiss' initial testimony aboutthe circumstances of furnishing his July 2 statement toKessler was not the product of difficulty with the Englishlanguage.Kiss conceded that he consciously misstatedthese facts.What was left in substantial doubt was whetherthe revised version of these events furnished by Kiss onredirectnow disclosed the whole truth or whether hecontinued to conceal the full extent of his relationship withthe Umon.That doubt was enhanced by other aspects of histestimony.Kiss' testimony attributes to Respondent'sagents a series of consistently damaging statements whichspell out the alleged violations in black and white and atthe same time sets up anticipatorily Kiss' own defense toRespondent's contention that he was a supervisor. It is notplausible that this series of incriminatory statements toKiss began and continued only days after an articleappeared in a Decatur newspaper dealing with the scarcityof alterations department employees in Decatur andattributing to Kiss statements that reasons for the scarcitywere low pay and the ugliness, heat, and dirt of theirworking areas. It is likewise implausible that despiteincreasing signals to management by Kiss that his interestswere not allied with theirs, culminating in his virtualannouncement on June 20 that he had voted for the Union,Isom nonetheless thereafter spelled out to Kiss in chapterand verse the unlawful reason for his discharge. Finally, itis unlikely that on the Monday after Kiss' discharge, UnionRepresentative Weiner filed the charge in this case withoutany prior communication from Kiss. None of theseimplausibilities in Kiss' testimony may be ascribed to Kiss'difficultywith the English language, and indeed theinconsistencies in his testimony as to when he learned ofthe charge, when he went to Chicago, and what Kesslersaid to him about his discharge, look more like the kind ofconfusion attendant to a crumbling attempt at coverupthan to language difficulties. As for the claim that Kiss'testimony was in large part corroborated, the evidencereliedon tends only to show that actions which Kissallegedly discussed with management occurred; none of itcorroborates Kiss' testimony that repeatedly Respondent's6The objections which were signed by Williswere datedJune 21, 1974. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficialsmade damaging admissions to Kiss concerningthese actions.7After reviewing the record and further reflection upon it,I find no reason to rescind my ruling discrediting Kiss andto reopen the record. Accordingly, the Union's motion toreopen the record is denied, and I shall recommend thatthe complaint be dismissed in its entirety.The Union's motion to sever the unfair labor practiceproceeding from the representation case rests on itscontention that, absent such severance, final disposition ofthe representation case will be delayed pending exhaustionof all possible stages of review of the disposition of thecomplaint. At this stage of the proceeding the feared delaycan only be regarded as speculative, and to the extent thatany of the parties may file exceptions to the disposition ofeither case made in this Decision, the same factors whichwarranted their consolidation for purposes of hearingwarrant their continued consolidation for purposes of anyconsideration by the Board. Review before the Boardshould be no less expeditious if they remain consolidatedthan if they are severed. I find no cause to sever the casesat this stage of the proceeding and therefore deny theUnion's motion to sever.IV. THE REPRESENTATION CASE ISSUESA.The Challenged Ballots1.Mary Dudley and Jane FlynnThe ballots of Mary Dudley and Jane Flynn werechallenged by the Union on the ground that both werecasual employees. In addition, the Union contends thatboth were hired by Respondent on the last day of theeligibility period not for any business reason but for thepurpose of securing their votes against the Union.Mary Dudley and Jane Flynn both started to work in thealterations room on Saturday, May 25, the last day of theeligibilityperiod for voting in the election to whichRespondent subsequently agreed. Neither showed on herapplication that she had any prior experience in alterationswork.Dudley's application showed that she was a highschool graduate, that her special skills consisted ofoperating office equipment, that she had last worked as asecretary, and that she had not been employed for 8 years.Her application indicated that she was available for part-time work, and that Glenda Smith, first-floor manager forRespondent,was her daughter-in-law. The outside ofRespondent's personnel folder for her shows that she washired for alterations on May 25 at $2 an hour. Dudley'sapplication was dated May 29.JaneFlynn'sundated application for employmentshowed that she was a college graduate with a degree ineducation, that her special skills included operation ofbusinessmachines and shorthand, and that she had noprior employers. Her application indicated that she was7 It should be noted that, apart from the allegation based on thedischargeof Kiss, all the otherallegationsof the complaint are based on thestatementsallegedlymade to Kissand not onthe actions to which theyrelatedThusthe complaint does not allegethat the transfer of Thompsonwas discrimmatory, that the attempt to transfer Dobney was unlawfullymotivated,or that the part-timeemployees hired on May 25 were hired forthepurposeof interferingwiththe electionRather it alleges thatseeking part-time work with a maximum of 16 hours perweek and that the reason she sought only part-time workwas because of the cost, of babysitters and the difficulty infinding them. Her application showed that she was the wifeof Decatur Assistant Store Manager Frank Flynn.The outside of Respondent's personnel folder for JaneFlynn showed that she was hired for alterations on May 25at $2 an hour. It contained a note written by PersonnelManager Miller based on information furnished her byFlynn which read:Jane Flynn worked 1-1/2 hrs 5-25-74. Will work 1 /2day Friday 1/2 Sat. or will work I full day on Friday orSat.Miller did not know when the note was written, butbelieved that it was not written on Flynn's first day ofemployment because Miller does not ordinarily work onSaturday.On May 25 Flynn worked from 3:17 to 5:02 p.m.Between then and the date of the election she worked 7hours on Saturday, June 1; 8 5 hours on Wednesday, June5; 5 hours on Thursday, June 6; 1 hour on Wednesday,June 12; 4-1/2 hours on Thursday, June 13; and 4-1/2hours on Friday, June 14. From June 18 through August 3she averaged slightly more than 10 hours a week, usuallyworking 2 part days each week. She did not work at allduring the 2 weeks ending August 10 and 17, worked 5hours the following week, and 10-1/2 hours during the lastweek in August.On May 25 Mary Dudley worked from 11:07 a.m. to5:05 p.m. Between then and the date of the election sheworked 1-1/2 hours on Wednesday, May 29; 2 hours onFriday,May 31; 1-1/2 hours on Wednesday, June 12; 1-3/4 hours on Thursday, June 13; 1-1/2 hours on Friday,June 14; and 3-1/2 hours on Saturday, June 15. From thedate of the election through August 31, Dudley averagedslightly less than 10 hours a week, usually working one halfa day on Saturday, and 1-1 /2 to 2 hours three or fourafternoons a week.Neither Dudley nor Flynn testified in this proceeding,and Isom, who testified as to the supervisory status of Kiss,was not questioned about the employment of Dudley andFlynn.Miller testified that she usually interviewed appli-cants for employment before they were hired but she didnot interview Dudley or Flynn. There was thus no witnessinvolved in the hiring process who testified with respect toanyunderstanding as to the frequency or duration of theemployment of Dudley and Flynn.There is uncontradicted evidence that, approximately 2weeks before the employment of Dudley and Flynn, DeeThompson, an experienced seamstress, was transferred outof the alterations room to a selling job, and shortlythereafter Fran Dobney, who had been in the alterationsroom for about 2 years, was asked if she wanted to transferRespondent's agents interfered with employee rights by making statementsas to the purpose of these actions.8Her timecard for the period from May 27 through June 8 shows thisentry in the line for June 16, which was a Sunday and not dung that payperiod.Obviously, the card was stamped one line above where it shouldhave been stamped, which Miller explained happened occasionally on thefirst of the month. MYERS BROS., INC.back to the lingerie department where she had originallyworked in a selling job.Dobney said she did not want totransfer and remained in the alterations room.Dobney testified without contradiction that Dudley wasbrought to the alterations room by Isom and AssistantManager Flynn who introduced Dudley to the othersworking there and told them Dudley would be with themto help them out when they needed extra help. Dobneyalso testifiedwithout contradiction that alterations workwas slow at the time and that work was being brought in tothe Decatur alterations room from Respondent's Spring-field store.Dobney, who had been taught to alter men'strousers from Kiss, showed Dudley how to perform somealterationswork on men'spants.HesterLimes,anexperienced alterations employee, testified that Dudley didmostly repairs to stock and smalljobs,but did not performany complicated work. According to Dobney, the others inthe alterations room had enough time so that they couldhave done Dudley's work if Dudley had not been there.Dobney testified without contradiction that when Isomand Flynn brought Mrs. Flynn to the alterations room theyintroduced her to the others in the department as a teacher.They saidshe would work part-time and would come andhelp out as an extra when they needed extra help, whenotherswere.on vacations, or when someone was sick.Dobney showed Flynn how to sew pants buttons and gaveher work to do.Shortly after Dudley and Flynn started to work in thealterations room a work schedule was posted showing thedays and hours that each alterations department employeewas to work.There is uncontradicted testimony that nosimilar schedule had previously been posted in thealterations room.The posted schedule showed that Dudley was to workthree afternoons from 3 to 5 and one-half day on Saturday.Dudley,however, was regularly late on the afternoons sheworked,and other employees complained about her failingto work her scheduled hours. Subsequently,her hours werechanged and she was scheduled to work four afternoons aweek from 3:30 to 5 and one-half daySaturday.Accordingto Dobney, Dudley told her that she was a secretary anddid not get off her other job until 3 p.m.Dudley has not worked at the store since the middle ofSeptember.Hester Limes testified without contradictionthat she asked PersonnelManagerMillerwhat hadhappened to Dudley,and Miller said that she didn't know,thatDudley was involved in football this season, andMiller had to wait until Dudley got her football schedulebefore she could schedule her work.From mid-Septemberuntil the time of the hearing Dudley's name appeared onthe work schedule prepared for the alterations room butshe had not worked.In support of its,contention that Dudley and Flynn werehired[for the purpose of obtaining their votes against theUnion,theUnion relies on a number of circumstanceswhich appearfrom the testimony of Dobney,Limes,danMiller and which it contends warrant the inference thatthis was Respondent's purpose,wholly withoutreference tothe discredited testimony of Kiss relating to this issue.These circumstances are:4471.Dudley and Flynn's lack of any prior experience ortraining in alterations work.2.Dobney's testimony that work in the alterationsroom was slow at the time of hire and that their work couldhave been done by the existing complement.-3.The fact that their hire followed shortly the transferof Thompson out of the alterations department and theattempt to persuade Dobney to transfer.4.The fact that both were hired on the final day of theeligibility period.5.The fact that normalhiring procedures were notfollowed in that neither was interviewed by Miller, bothwere hired in her absence on a Saturday,Dudley'sapplication was not filled out until after she was hired, andFlynn's undated application was not taken by Miller.6.The absence of any demonstrated business reasonfor the haste in hiring Dudley and Flynn and putting themto work on May 25, particularly in the light of the fact thatFlynn worked only 1-1/2 hours on that day and did notwork again until the following Saturday,whileDudley,who worked 7 hours on May 25, worked only 3-1/2 hourson 2 separate days during the following week and did notwork at all in the week after that.7.Dudley and Flynn were both introduced to the otheremployees as casual employees who would be used to fill inas neededand without anyindicationthat they wouldwork regularly.8.The applications of both Dudley and Flynn showthat they had marketableskillswith which they could haveearned more than the hourly rate paid them by Respon-dent.9.Dudley and Flynn had no serious intention ofremaining permanently with Respondent because each hadother skills or occupations to pursue.10.Respondent knew thatboth Dudley and Flynnwould vote against the Union if hired because each wasrelated to a member of Respondent'smanagement.Respondent argues that the contention that the timing ofthe hire was designed to get Dudley and Flynn on payrollon the last day of the eligibility period must fail becausethe eligibility period had not yet been determined whentheywere hired and because, by simply refusing tostipulate to an election and requiring the representationpetition to go to hearing, Respondent could have insuredthat both would have been on the payroll for several weeksbefore the eligibility date cutoff before the election.Respondent argues that it obviously would have done justthat if its purpose was to pad the payroll rather than permitthe last-minute hiring of Dudley and Flynn to stand as asignalof devious intent. Thus Respondent in effectcontends that the fact that it hired Dudley and Flynn onthe last day of the eligibility period proves that its intentwas not to pad the payroll and was lawful.If the date of hire of Dudley and Flynn stood alone asthe sole evidence supporting the Union'scontention, Iwould be inclined to accept Respondent's argument. But itisnot the only evidence as to Respondent's purpose, andwhatever hindsight may suggest would have been a bettercourse I am not persuaded,in the face of the other factorssupporting the inference of irregularity, that Respondentsimply would not have agreed to the May 25 eligibility date 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDif itspurposein hiring Dudley and Flynn was to tilt theelection.The decisionto consent -to an election is seldomcontrolled by a single considerationand probably was notin this case.Indeed,the nature of the other factors whichsupportthe inferenceadverse toRespondentis such that itis not all that certain thatanything but a long delay wouldhave improved the chances ofconcealingthe purpose ofhire or barring successful challenges to these ballots.Eachof the factors relied on by the Union independentlymay haveexplanation,but eachrequires one, and nonewas offered. No one frommanagementtestified to thecircumstancesof the hire of Dudley and Flynn or toexplain the multiple anomalies surroundingtheir hire-both hired on Saturdayin the absenceof Miller, bothrelatives of management,both put on the payroll and toworkimmediately,both with other marketable skills, bothnot settling into their regularworkschedules until a weekor two after this initialworkday, both hired shortly afterone transferout ofthe alterationsroom andan unsuccess-ful attemptto transfer another experiencedemployee out,and both hiredata timewhen work was slow. Theprobabilityisslightthat any ofthese circumstancesindividuallyaccompaniedthe hiring of additional employ-eesasa resultof need for additional workers; theprobabilitydiminishes, to zero that all of these factorsaccompaniedthe hiring ofadditional employees as a resultof need.In the absence ofany contraryexplanation therecordwarrants the inference from these factors andparticularlyfrom the timingof theirhireand theirrelationship to managementthat Dudley and Flynn werehiredfor the purpose of votingagainstthe Union and werenot properly to beconsidered as regular employees eligibleto vote in the election.9Accordingly, I shall recommendthat the challengesto theirballots be sustained.2.Donna BraggDonna Bragg washired byRespondent on March 11,1974, asan alterations worker atthe rate of $2.25 an hour.A separateworkarea was established for her near thebridaldepartment, and she workedalmost entirely onbridal alterations.Her jobapplication showed that she wasseeking part-time work limited to no morethan 30 hours aweek becauseof pregnancy, that she had left her mostrecent job becauseof pregnancy, and that she had left anearlier job because of a previouspregnancy.Her applica-tion indicates that Bragg was an experienced alterationsworker.On orabout April 20,Bragg stopped coming to the storebecauseof her pregnancy,but she continued to do somework for Respondent at her home,for whichshe was paidon a piece-work basis.Accordingto Personnel Director Miller,StoreManagerIsom told her that Bragg was granted a maternity leave andwould continue working at home while on leave.Miller didnot know whether the leave had a definiteexpiration dateor was indefinite in duration.Bragg's child wasborn some timein June. Several weekslaterMiller asked Bragg when she was coming back to9I find it unnecessary to consider the Umon's alternative contention thatwork.Bragg said that she would return as soon as shecould find a babysitter and that she would continue towork at home in the meantime.On August 26, Bragginformed Isom by letter that she had ran into somecomplications trying to find a babysitter,that she realizedthis put him "in a bind,"and that she would be "more thanhappy" to work at home. Bragg continued to do alterationswork for Respondent at her home and had not returned towork in the store as of the time of the hearing.Respondent contends that Bragg was eligible to votebecause at the time of the election she was on maternityleave with a reasonable expectation of returning to work.The Union contends that the evidence does not support theinference that she had a reasonable expectation ofreturning to work but establishes that she was a homework-er and therefore ineligible to vote.Isom,from whom Miller said she learned of the leave,was not questioned about his arrangements with Bragg,and Bragg was not called as a witness.However, Miller'shearsay testimony as to what Isom told her about Bragg'sstatus is corroborated by Miller's testimony as to hersubsequent conversation with Bragg and by Bragg's laterletterwhich support a finding that at the time Bragg leftwork at the store in April,she did not quit,was put onleave,and had expectations of returning within a month or2 after her baby was born.The limited homework whichBragg performed before the baby was born does notwarrant the inference that her status had changed beforethe election,even if subsequent events give cause to believethat at the time of the hearing her status had changed tohomeworker.The Union contends that the testimony that Bragg wason maternity leave should be rejected because the leavecommenced only 5 weeks after her initial hire contrary tocommon industrial practice,because there is no evidencethat it was limited to any particular duration, and becauseshe worked at home while on leave, contrary to generalpractice.Absent Miller's testimony and Bragg's letter toIsom these contentions might be persuasive, but on thisrecord they are not. The facts that Respondent hired her towork in the store after she had left another job because ofher pregnancy,and that she worked at home after shestopped coming to the store,indicate that Respondent hadmore than a passing need for her skills. While aspects ofthe grant of maternity leave might appear unusual were shea recent hire without special skills, it is not implausible thatspecial consideration would be given to one in her position.Notwithstanding the fact that no certain date for her returnhad been set at the time Bragg went on leave,Miller's callseveralweeks after Bragg's baby was born and Bragg'sletter of apology in late August indicate that there was anunderstanding that'Bragg would obtain a babysitter andreturn to work within a couple of months after the birth ofher child. Accordingly, I find that Bragg was an employeeonmaternity leave with a reasonable expectation ofreturning to work and was eligible to vote in the election.Dudley and Flynn were not regular part-time employees as of the eligibilitydate, apart from the purpose of their hire. MYERS BROS.,INC.4493.John KissThere is general agreement that Kiss was made asupervisor at the time he was hiredin July 1971, and thathe was givenauthorityto hire and fire employees,to assignwork,and to do what was necessary to remedy what wasdescribed at that time as a mess in the Decatur alterationsroom.According to Kiss, his duties were later expanded toinclude supervision of alterations at all eight of Respon-dent'sstores in Illinois. However, Kiss testifiedfurther thatfollowing thearrival ofIsom at the Decatur store asmanager and the rehiringby Isom ofan employee whomKiss had previouslyfired,Kiss, inOctober orNovember1972, gave notice that he would quit if not relieved of allsupervisory duties and thereafter was told that Respondentacquiesced to his request to be relievedof supervisoryauthority.Hester Limes also testifiedthatin the winter of1972 Kiss told her he had given notice to Respondent, anda few days later told her he was staying but was no longer asupervisororanykindof boss and was just a tailor and aworker like the restof them.Respondent did not question Isom as to the allegedwithdrawal from supervisionby Kiss and did -not callothers whom Kiss identified as involved.However, beforeIsom testified,Ihad ruled that I would not credit Kissbasedon the refusalof Willis to testify.Before that rulingRespondent had introduced through Kiss a documenttending to discredit Kiss' testimony that he was no longer asupervisor afterNovember1972, and afterthat ruling.Respondent limited the evidence it presented relating toKiss' supervisory status to testimony of Isom as to twoinstances in the spring of 1974 when Kiss allegedlydischargedoreffectivelyrecommended discharge ofemployees.The document presented by Respondent is datedFebruary 20, 1973,and is a memorandum addressed toRespondent's then personnel manager from"John Kiss,Foremanof TailorShop." It deals with the shortcomings ofan alterations department employee who was laid off some2 weeks earlier and who was making a claim against thecompany apparently for a medicaldisabilitywhich sheattributed to thejob.Apartfrom statements about herwork and her complaints,Kiss also stated:She doesn't respect me as a foreman.She didn't call meever to report her absence.Ihaveto findout fromsomeone else.This causes embarassment and reputa-tion with other workers.Inever pressureany of myemployers[sic]. I believeeveryemployer [sic]should produce at least enough tocover her wages, because thecompany doesn't chargeany alterations of men's wear.We tryto give addaquet[sic]wages to everyone in the tailor shop.But I wasnever able to get that much work out of Mrs. Jennings.... To myknowledge,she can't hold the job, and weloose [sic] money because of her illness because of whatshe had before,at time she was hired.Kiss signed the statement,"JohnKiss,Tailor ShopForeman."The wording of thismemorandum suggests that it wasindeed more than an accommodation,as Kisstestified, toassistRespondent in contesting Mrs. Jennings'claim. Butwhatever its purpose,the titleused byKiss and the quotedstatementsshow that,as of its date,Kiss did not deemhimselfjust a workerlike all the others in the department.The testimonyof Isom as to Kiss' actionsin 1974 alsosupportsRespondent's contention that Kiss remained asupervisorin 1974.Isom testified that inearly 1974 Kisscomplained to himcontinually that the work of FrancesHaram wassloppy anddid not meet his standards, thatKissultimately broughta woman's coat to the mezzaninewhereIsom'sofficewas located to show it toIsom as asample ofher incompetence,and thatKiss said-he justcouldn't stand thatkind of workanymore.Isom testifiedinitially thathe told Kiss he agreedand they should let hergo.Later he testifiedon cross-examination that hecounseled withMillerabouta potential discharge andmade the decision at the conclusion of their deliberations.At that timehe testifiedthat when,Kiss showed the coat tohim hedid not make an on-the-spot statementthat theywould discharge Haram becausetheywere standing in anopen area.Although uncertainas to the woman'sname,Kisstestifiedthat heremembered her and the coat, that in hisjudgment she knew nothing about alterations,and thatIsomcouldsee that for himselffrom her work. However,he deniedthat he took her work toIsomto showit to himand that he spoke toIsomabout her work.Apart fromthe Haram incident,Isom also testified thatKiss was instrumentalin the dischargeof Janice Parvins inMarch or April 1974.He testified that Kisshad com-plained thatshe was too slowand had toomany visitorsinterruptingworkin the alterationsroom,According toIsom,inMarchor April,Isom learned that Parvins hadbeen terminated and asked Kisswhat had happened. HetestifiedthatKiss told him that there were too manyvisitors in the alterations room,that he told Parvins itwould haveto stop or she would have to go,that shereplied that she could leave immediately,and that he toldher to go. Kiss was not questioned about thisincident.The evidenceotherwise shows that each employee, afterhe gained experience in the alterations room,had primaryresponsibilityfor a particular kind of alteration, and eachnormallytook workfrom the rack of garments to bealtered in accord with that responsibility.When anemployee was shortof work,he orshe would helpperformanother kind of work. There istestimony that thedistribution of work washandled witha minimum ofdirection and that employees assumed responsibility on aday-to-day basisformuchthat theydid.While Kisstrained some new employees,others with experience alsotrained new employees.The evidence as to the extent of Kiss' direction of thedepartment is close, but on the record as a whole Iconclude that Kiss retained some supervisoryauthoritythroughout his entire period of employment.Thus, thememo he wrote after he claimed to have relinquished allsupervisoryauthority and responsibility is inconsistentwith his claim. Even if Kiss rather than Isom were to becredited as to the discharge of Haram, the uncontradicted 450DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence as to the terminationof Parvins showsan exerciseof authority by Kiss substantiallyin excessof that of amere employee. Granting that the employees regulatedthemselvesand their work much of thetime,the factremainsThat Kiss had skills and abilities not shared byanyone abovehim in managementand worked in adepartment where new, relatively unskilled employeesperiodically needed training and direction. I conclude thatKiss was asupervisor and that the challenge to his ballotshould be sustained.B.The ObjectionsThe Union filed six objections to conduct affecting theresults of the election. They were:1.On or about May 7, 1974, and thereafter Employerengagedin coercive interrogation of its employees regard-ing employees' sympathies toward the Amalgamated.2.On or about May 17, 1974, Employer transferred anemployee from the alterations department and otherwisediscriminatedagainstsaid employee in order to discouragesupport for the Amalgamated.3.On or about May 20, 1974, and thereafter Employerattempted to dissuade employees from engaging in theprotected activities in support of the Amalgamated bythreateningemployees with changes in working conditions.4.On or about May 23, 1974, Employer threatened anemployee with discharge if the employee did not assistEmployer indiscouragingsupport for Amalgamated.5.On or about May 25, 1974, Employer placed MaryDudley and Jane Flynn in the alterations department forthe purpose of dissipating the vote of bargaining unitemployees and thereby interfering with the right ofbargainingunit employeesto select abargaining agent.6.Since onor about May 25, 1974, Employer hasengaged in-active surveillance of the alterations depart-ment employees.No evidence was offered at the hearing to supportObjections 3, 4, and 6. The only evidence presented tosupport Objection 1 was the testimony of John Kiss, whichhas not beencredited.With respect to Objection 2, there isevidence, that, at or about the timealleged inthe objection,Dee Thompson was transferred out of the alterationsdepartment to a selling job. However, apart from thediscredited testimony of Kiss as to Isom's statement of thereason for the transfer, there is no evidence to show thatthe reason for the transfer was discriminatory. With respecttoObjection 5, the evidence is set forth above inconnection with the challenged ballots of Mary Dudleyand Jane Flynn. I have relied on that evidence as a basisfor recommending that the challenges to their ballots besustained. The exclusion of their ballots and that of Kisswillmake it unnecessary to open the remaining challengedballot of Bragg and will result in certification of the Unionas representativeof the employees. Accordingly, I find itunnecessary to decide whether the evidence supporting thisobjectionwould otherwise warrant setting the electionaside and shall recommend that the objections be over-ruled.Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW -1.Respondent,Myers Bros., Inc., Decatur, Illinois, isan employer within the meaning of Section 2(2), (6), and(7) of the Act.2.Chicago Joint Board, Amalgamated Clothing Work-ers of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.Ithas not been established that Respondent hascommitted any of the unfair labor practices alleged in thecomplaint.[Recommended Order for dismissal omitted from publi-cation.]RECOMMENDATIONOn the basis of the findings and conclusions set forthabove, I recommend that the objections to the election heldon June 18, 1974, in Case 38-RC-1566 be overruled, thatthe challenges to the ballots of Mary Dudley, Jane Flynn,and John Kiss be sustained, and that a Certification ofRepresentative be issued.